 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       VENICE PI, LLC,
 8                            Plaintiff,
 9         v.                                           C17-1163 TSZ

10     RANDY PATTERSON; BRIAN                           MINUTE ORDER
       HAWES; DOE 9; and YEN KHUN,
11
                              Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)    On April 22, 2019, plaintiff filed a notice of voluntary dismissal, docket
     no. 62, seeking to dismiss its claims against the remaining defendants without prejudice.
15
     In its notice of voluntary dismissal, plaintiff purported to identify an individual defendant
     who was granted permission by the Court to proceed anonymously in this case. See
16
     Minute Order (docket no. 22). Plaintiff made the same error in the caption of an earlier
     filing. See Reply, docket no. 61. The Clerk has recently sealed both documents, but they
17
     were available for public view for a sufficient time that they might have been uploaded
     by private websites unrelated to and outside the control of the Court, and might now be
18
     available to the public for a fee. See www.pacermonitor.com; www.law360.com. The
     Clerk is DIRECTED to send copies of plaintiff’s notice of voluntary dismissal and this
19
     Minute Order to Doe 9 at the address set forth in the Confidential Subscriber Information,
     docket no. 26-1.
20
          (2)     With regard to defendant Randy Patterson, who filed an objection, docket
21 no. 60, to plaintiff’s response, docket no. 59, to the Court’s Minute Order entered
   October 19, 2018, docket no. 58, the Court DECLINES to permit plaintiff to voluntarily
22

23

     MINUTE ORDER - 1
 1 dismiss its claim without prejudice in the absence of any proof of service of its notice of
   voluntary dismissal on Mr. Patterson.
 2
           (3)     Pursuant to plaintiff’s notice of voluntary dismissal, plaintiff’s claims
 3 against defendants Brian Hawes, Doe 9, and Yen Khun are deemed dismissed without
   prejudice. With regard to Mr. Patterson, plaintiff’s notice is treated as a motion to
 4 dismiss, and is NOTED for May 24, 2019. Mr. Patterson may file, on or before May 20,
   2019, a response to plaintiff’s motion, indicating whether he objects to dismissal of
 5 plaintiff’s claim without prejudice, which would allow plaintiff to refile its claim against
   him in another case. Any reply shall be filed by the new noting date.
 6
           (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 7 record, to Doe 9 as indicated in Paragraph 1, above, and to Randy Patterson.
           Dated this 25th day of April, 2019.
 8

 9                                                   William M. McCool
                                                     Clerk
10
                                                     s/Karen Dews
11                                                   Deputy Clerk

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
